Exhibit 10.3

 

SHARE PURCHASE AGREEMENT #2

 

This SHARE PURCHASE AGREEMENT dated as of February 14, 2017 (this “Agreement”)
by and between Modsys International Ltd., an Israeli company (the “Company”),
and Columbia Pacific Opportunity Fund, LP (the “Purchaser”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to the Purchaser, and the Purchaser desires to
purchase from the Company, ordinary shares of the Company as more fully
described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agrees
as follows:

 

ARTICLE I

 

PURCHASE AND SALE OF SHARES

 

Section 1.1     Purchase and Sale of Shares.

 

(a)     Upon the following terms and conditions and subject to Section 1.1(b),
the Company shall issue and sell to the Purchaser, and the Purchaser shall
purchase from the Company, 757,575 ordinary shares of the Company, par value NIS
0.04 per share (the “Shares”) at a price per share equal to $0.66 (“Price Per
Share”) amounting to an aggregate purchase price of US $500,000.00 (the
“Purchase Price”).

 

(b)     In the event that the volume weighted average price of the Ordinary
shares for the thirty days prior to July 1, 2017 as reported by Bloomberg
Financial L.P. ("VWAP") is lower than the $0.66, then the “Price Per Share”
shall be equal to the higher of (i) the VWAP and (ii) $0.50 (the “Adjusted Price
Per Share”) and the number of Shares shall be adjusted to equal the Purchase
Price divided by the Adjusted Price Per Share.

 

Section 1.2     Closing. The closing of the purchase and sale of the Shares
under this Agreement, shall take place at the offices of the Company at 6600 LBJ
Freeway, Ste 210, Dallas, TX (the “Closing”) at 8:00 a.m., central time, or such
other location as mutually agreed by the Parties on July 1, 2017 (the “Closing
Date”). Subject to the fulfillment or waiver of all of the other conditions set
forth in Article IV hereof, at the Closing the Company shall deliver or cause to
be delivered to the Purchaser the Shares and, concurrently, the Purchaser shall
deliver the Purchase Price by wire transfer to the Company.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

Section 2.1     Representations and Warranties of the Company. The Company
hereby represents and warrants to the Purchaser, as of the date hereof and the
Closing Date, as follows:

 

(a)     Organization and Good Standing. The Company is a company duly
incorporated or otherwise organized and validly existing under the laws of the
State of Israel and has the requisite power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
Each subsidiary of the Company (“Subsidiary”) is duly qualified to do business
and is in good standing (if applicable) in every jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary except for any jurisdiction(s) (alone or in the
aggregate) in which the failure to be so qualified will not have a Material
Adverse Effect. For the purposes of this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, operations, properties or
financial condition of the Company and its Subsidiaries taken as a whole (other
than effects resulting from conditions affecting the Company’s or its
Subsidiaries’ markets generally or from general economic conditions) and/or any
condition, circumstance or situation that would prohibit or otherwise materially
interfere with the ability of the Company to perform any of its obligations
under this Agreement in any material respect.

 



 1 

 

 

(b)     Power; Authorization; Enforcement. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement,
and to issue and sell the Shares. The execution, delivery and performance of
this Agreement by the Company and the consummation by it of the transactions
contemplated hereby have been duly and validly authorized by all necessary
action, and no further consent or authorization of the Company, its board of
directors or shareholders is required. This Agreement constitutes a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except (i) as such enforceability may be limited by applicable
bankruptcy, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies; and (iii) insofar as
indemnification provisions may be limited by applicable law.

 

(c)     Issuance of Shares. The Shares are duly authorized, and when issued and
paid in accordance with the terms hereof, shall be duly and validly issued,
fully paid, non-assessable, and free and clear of all liens.

 

(d)     No Conflicts. The execution, delivery and performance of this Agreement
by the Company, the performance by the Company of its obligations and the
consummation by the Company of the transactions contemplated hereby do not and
will not (i) violate any provision of the Company’s memorandum or articles of
association as amended to date, (ii) conflict with, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement or obligation to which the Company is a party or
by which the Company’s properties or assets are bound, or (iii) result in a
violation of any federal, state, local or foreign statute, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations) applicable to the Company or by which any property or asset of the
Company is bound or affected, except, with respect to clauses (ii) and (iii)
above for such conflicts, defaults, terminations, amendments, acceleration,
cancellations and violations as would not, individually or in the aggregate,
have a Material Adverse Effect.

 

(e)     SEC Documents, Financial Statements. The Company has filed all reports,
schedules forms, statements and other documents required to be filed in the last
12 months by the Company under the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder (the “Securities Act”) and the
Securities Exchange Act of 1934, as amended and the rules and regulations
promulgated thereunder (the “Exchange Act”), all of the foregoing including
filings incorporated by reference therein being referred to as the “SEC
Documents”). At the times of its filing, the SEC Documents complied in all
material respects with the requirements of the Exchange Act and the Securities
Act, as applicable. As of their respective dates, the financial statements of
the Company included in any SEC Documents filed by the Company in the last 12
months have been prepared in accordance with accounting principles generally
accepted in the United States (“GAAP”) applied on a consistent basis during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements), and fairly present in all material respects the financial
position of the Company and its Subsidiaries as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments).

 



 2 

 

 

(f)     No Undisclosed Liabilities. Except as disclosed in the SEC Documents,
since September 30, 2016, the Company has not incurred any liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) other than those incurred
in the ordinary course of the Company’s or its Subsidiaries respective
businesses or which, individually or in the aggregate, are not reasonably likely
to have a Material Adverse Effect.

 

(g)     Actions Pending. Except as set forth in the SEC Documents, there is no
action, suit, claim, investigation, arbitration, alternate dispute resolution
proceeding or other proceeding pending or, to the knowledge of the Company,
threatened against or involving the Company or any of its respective properties
or assets, which individually or in the aggregate, would reasonably be expected,
if adversely determined, to have a Material Adverse Effect. There are no
outstanding orders, judgments, injunctions, awards or decrees of any court,
arbitrator or governmental or regulatory body against the Company or any
officers or directors of the Company in their capacities as such, which
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

(h)     Compliance with Law. The business of the Company has been and is
presently being conducted in accordance with all applicable federal, state,
local and foreign governmental laws, rules, regulations and ordinances, except
as set forth in the SEC Documents or such that, individually or in the
aggregate, the noncompliance therewith could not reasonably be expected to have
a Material Adverse Effect.

 

(i)     Taxes. Except for matters that would not, individually or in the
aggregate, have or reasonable expected to have a Material Adverse Effete, the
Company has prepared and filed all material federal, state, foreign and other
tax returns required by law to be filed by it, has paid or made provisions for
the payment of all taxes shown to be due and all additional assessments, and
adequate provisions have been and are reflected in the financial statements of
the Company and the Subsidiaries for all current taxes and other charges to
which the Company or any Subsidiary is subject and which are not currently due
and payable. The Company has no knowledge of any additional assessments,
adjustments or contingent tax liability of any nature whatsoever, whether
pending or threatened against the Company for any period, nor of any basis for
any such assessment, adjustment or contingency, which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

(j)     Disclosure. All disclosure furnished by or on behalf of the Company to
the Purchaser regarding the Company, its business and the transactions
contemplated hereby is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. The Company acknowledges and agrees that
the Purchaser does not make or has not made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section 2.2 hereof.

 

(k)     Transactions with Affiliates. Except as set forth in the SEC Documents,
none of the officers or directors of the Company or, to the knowledge of the
Company, none of the employees of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of 5% other than for (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.

 



 3 

 

 

(l)     Investment Company Act Status. The Company is not, and as a result of
and immediately upon the Closing will not be, an “investment company” or, to the
Company’s knowledge, a company “controlled” by an “investment company,” within
the meaning of the Investment Company Act of 1940, as amended.

 

(m)     Title to Assets. The Company and the Subsidiaries have valid land use
rights for all real property that is material to their respective businesses and
good and marketable title in all personal property owned by them that is
material to their respective businesses, in each case free and clear of all
liens, except for liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries. Any real property and
facilities held under lease by the Company and the Subsidiaries are held by them
under valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in compliance, except as could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

 

(n)     Accounting Controls. The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company, including its Subsidiaries, is
made known to the certifying officers by others within those entities. The
Company’s certifying officers have evaluated the effectiveness of the Company’s
controls and procedures in accordance with Item 4 of the Quarterly Report on
Form 10-Q for the Quarter Ended September 30, 2016 (the “10-Q”). The Company
presented in the 10-Q the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of as of September 30, 2016. Since such date, there have been no
significant changes in the Company’s internal controls (as such term is defined
in Rule 13a-15(e) of the Exchange Act) or, to the Company’s knowledge, in other
factors that could significantly affect the Company’s internal controls.

 

(o)     Application of Takeover Protections. The Company has no knowledge of any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Articles of Association or the laws of the state of Israel
that is or could become applicable to the Purchaser as a result of the Purchaser
and the Company fulfilling their obligations or exercising their rights under
this Agreement, including without limitation the Company’s issuance of the
Shares and the Purchaser’s ownership of the Shares.

 

(p)     No Additional Agreements. The Company does not have any agreement or
understanding with Purchaser with respect to the transactions contemplated by
this Agreement other than as specified in this Agreement.

 

(q)     Foreign Corrupt Practices Act. Neither the Company, nor to the knowledge
of the Company, any agent or other person acting on behalf of any of the Company
has, directly or indirectly, (i) used any funds, or will use any proceeds from
the sale of the Shares, for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any person acting on their behalf of which
the Company is aware) which is in violation of law, or (iv) has violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder.

 



 4 

 

 

(r)     Money Laundering Laws. The operations of the Company is and has been
conducted at all times in compliance with the applicable money laundering
statutes of the United States and the state of Israel, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company with respect to the Money Laundering Laws is pending or, to the best
knowledge of the Company, threatened.

 

(s)     OFAC. Neither the Company nor, to the knowledge of the Company, any
director, officer, agent, employee, Affiliate or person acting on behalf of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the Company
will not directly or indirectly use the proceeds of the sale of the Shares, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other person or entity, towards any sales or operations
in Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or
for the purpose of financing the activities of any person currently subject to
any U.S. sanctions administered by OFAC.

 

(t)     Acknowledgment Regarding Purchaser’s Purchase of Shares. The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that Purchaser is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any advice given by Purchaser or any of its representatives or agents
in connection with this Agreement and the transactions contemplated hereby is
merely incidental to the Purchaser’s purchase of the Shares.

 

Section 2.2     Representations, Warranties and Agreements of the Purchaser. The
Purchaser hereby represents, warrants and agrees to the Company as follows as of
the date hereof and as of the Closing Date:

 

(a)     Organization and Standing of the Purchaser. Purchaser is a partnership
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.

 

(b)     Authorization and Power. Purchaser has the requisite power and authority
to enter into and perform its obligations under this Agreement and to purchase
the Shares being sold to it hereunder. The execution, delivery and performance
of this Agreement by Purchaser and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary partnership
action, and no further consent or authorization of Purchaser or its board of
directors or partners, as the case may be, is required. When executed and
delivered by the Purchaser, this Agreement shall constitute valid and binding
obligations of the Purchaser enforceable against Purchaser in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.

 



 5 

 

 

(c)     No Conflict. The execution, delivery and performance of this Agreement
by the Purchaser and the consummation by the Purchaser of the transactions
contemplated hereby do not and will not (i) violate any provision of the
Purchaser’s organizational documents, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, mortgage, deed of trust,
indenture, note, bond, license, lease agreement, instrument or obligation to
which the Purchaser is a party or by which the Purchaser’s properties or assets
are bound, or (iii) result in a violation of any federal, state, local or
foreign statute, rule, regulation, order, judgment or decree (including federal
and state securities laws and regulations) applicable to the Purchaser or by
which any property or asset of the Purchaser are bound or affected, except, with
respect to clauses (ii) or (iii) (other than with respect to federal and state
securities laws) for such conflicts, defaults, terminations, amendments,
acceleration, cancellations and violations as would not, individually or in the
aggregate, materially and adversely affect the Purchaser’s ability to perform
its obligations under this Agreement.

 

(d)     Acquisition for Own Account. Purchaser is purchasing the Shares solely
for its own account and not with a view to, or for sale in connection with,
public sale or distribution thereof. Purchaser does not have a present intention
to sell any of the Shares, nor a present arrangement (whether or not legally
binding) or intention to effect any distribution of any of the Shares to or
through any person or entity.

 

(e)     Experience. Purchaser acknowledges that it (i) has such knowledge and
experience in financial and business matters such that Purchaser is capable of
evaluating the merits and risks of Purchaser’s investment in the Company, (ii)
is able to bear the financial risks associated with an investment in the Shares
and (iii) has been given full access to such records of the Company and the
Subsidiaries and to the officers of the Company and the Subsidiaries as it has
deemed necessary or appropriate to conduct its due diligence investigation.

 

(f)     General. Purchaser understands that the Shares are being offered and
sold in reliance upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of Purchaser set forth herein in
order to determine the applicability of such exemptions and the suitability of
Purchaser to acquire the Shares.

 

(g)     No General Solicitation. Purchaser acknowledges that the Shares were not
offered to Purchaser by means of any form of general or public solicitation or
general advertising, or publicly disseminated advertisements or sales
literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, Internet website or similar
media, or broadcast over television or radio, or (ii) any seminar or meeting to
which Purchaser was invited by any of the foregoing means of communications.
Purchaser, in making the decision to purchase the Shares, has relied upon
independent investigation made by it and has not relied on any information or
representations made by third parties.

 

(h)     Accredited Investor. Purchaser is an “accredited investor” (as defined
in Rule 501 of Regulation D), and Purchaser has such experience in business and
financial matters that it is capable of evaluating the merits and risks of an
investment in the Shares. Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act and Purchaser is not a
broker-dealer or an “associated person” of a broker-dealer. Purchaser
acknowledges that an investment in the Shares is speculative and involves a high
degree of risk.

 

(i)     Certain Fees. Purchaser has not employed any broker or finder or
incurred any liability for any brokerage or investment banking fees,
commissions, finders’ structuring fees, financial advisory fees or other similar
fees in connection with this Agreement or the transactions contemplated hereby.

 



 6 

 

 

(j)     No Trading. Purchaser has not directly or indirectly, nor has any person
acting on behalf of or pursuant to any understanding with Purchaser, engaged in
any transactions in the securities of the Company (including, without
limitations, any Short Sales involving the Company’s securities) since the time
that Purchaser was first contacted by the Company regarding the consummation of
this transaction. Purchaser covenants that neither it nor any person or entity
acting on its behalf or pursuant to any understanding with it will engage in any
transactions in the securities of the Company (including Short Sales) prior to
the time that the transactions contemplated by this Agreement are publicly
announced. For purposes of this Section 2.2(j), “Short Sales” shall include,
without limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act and all types of direct and indirect stock
pledges, forward sale contracts, options, puts, calls, swaps and similar
arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers.

 

(k)     Restricted Securities.

 

(i)     Purchaser understands that none of the Shares have been registered under
the Securities Act. Purchaser also understands that the Shares are being offered
and sold pursuant to an exemption from registration contained in the Securities
Act based in part upon Purchaser’s representations contained in the Agreement.

 

(ii)     Purchaser acknowledges and agrees that the Shares are “restricted
securities” as defined in Rule 144 promulgated under the Securities Act as in
effect from time to time and must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available. Purchaser has been advised or is aware of the
provisions of Rule 144, which permits limited resale of shares purchased in a
private placement subject to the satisfaction of certain conditions, including,
among other things: the availability of certain current public information about
the Company, the resale occurring following the required holding period under
Rule 144 and the number of shares being sold during any three-month period not
exceeding specified limitations.

 

(iii)     Certificates evidencing the Shares shall bear any legend as required
by the “blue sky” laws of any state and a restrictive legend in substantially
the following form until such time as they are not required (and a stock
transfer order may be placed against transfer of the certificates for the
Shares):

 

THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE SHARES
MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER THE SECURITIES ACT
OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.

 

(iv)     Purchaser hereunder acknowledges its primary responsibilities under the
Securities Act and accordingly will not sell or otherwise transfer the Shares or
any interest therein without complying with the requirements of the Securities
Act.

 



 7 

 

 

ARTICLE III

 

COVENANTS

 

Section 3.1     Other Agreements. The Company covenants that it will not enter
into any agreement in which the terms of such agreement would restrict or impair
the right or ability of the Company to perform its obligations under this
Agreement.

 

Section 3.2     Certain Transactions and Confidentiality. Purchaser covenants
that neither it, nor any Affiliate acting on its behalf or pursuant to any
understanding with it will execute any purchases or sales, including Short
Sales, of any of the Company’s securities during the period commencing with the
execution of this Agreement and ending at such time that the transactions
contemplated by this Agreement are first publicly announced. Purchaser covenants
that until such time as the transactions contemplated by this Agreement are
publicly disclosed by the Company, Purchaser will maintain the confidentiality
of the existence and terms of this transaction and the information included in
the this Agreement.

 

ARTICLE IV

 

CONDITIONS

 

Section 4.1     Conditions Precedent to the Obligation of the Company to Close
and to Sell the Shares. The obligation hereunder of the Company to close and
issue and sell the Shares to the Purchaser at the Closing is subject to the
satisfaction or waiver, at or before the Closing of the conditions set forth
below. These conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion.

 

(a)     Accuracy of the Purchaser’s Representations and Warranties. The
representations and warranties of the Purchaser shall be true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality, which shall be true and correct in all respects) as of
the date when made and as of the Closing Date as though made at that time,
except for representations and warranties that are expressly made as of a
particular date, which shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of such date.

 

(b)     Performance by the Purchaser. Purchaser shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Purchaser at or prior to the Closing Date.

 

(c)     Delivery of Purchase Price. The Purchaser shall have delivered to the
Company the Purchase Price for the Shares.

 

(d)     Shareholder Approval. The required approval of the shareholders of the
Company shall have been obtained.

 



 8 

 

 

Section 4.2     Conditions Precedent to the Obligation of the Purchaser to Close
and to Purchase the Shares. The obligation hereunder of the Purchaser to
purchase the Shares and consummate the transactions contemplated by this
Agreement is subject to the satisfaction or waiver, at or before the Closing, of
each of the conditions set forth below.

 

(a)     Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement shall be true
and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time, except for representations and
warranties that are expressly made as of a particular date, which shall be true
and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of such date.

 

(b)     Performance by the Company. The Company shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing Date.

 

ARTICLE V

 

INDEMNIFICATION

 

Section 5.1     Company Indemnity. Subject to the provisions of this Section
5.1, the Company will indemnify and hold the Purchaser and its directors,
officers, members, managers, partners, employees and agents (and any other
persons with a functionally equivalent role of a persons holding such titles
notwithstanding a lack of such title or any other title), each person who
controls Purchaser (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, managers, partners or employees (and any other persons with a
functionally equivalent role of a persons holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Purchaser
Party may suffer or incur as a result of or relating to any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement. If any action shall be brought against any Purchaser Party in respect
of which indemnity may be sought pursuant to this Agreement, such Purchaser
Party shall promptly notify the Company in writing, and the Company shall have
the right to assume the defense thereof with counsel of its own choosing
reasonably acceptable to the Purchaser Party. Any Purchaser Party shall have the
right to employ separate counsel in any such action and participate in the
defense thereof, but the reasonable fees and expenses of such counsel shall be
at the expense of such Purchaser Party except to the extent that (i) the
employment thereof has been specifically authorized by the Company in writing,
(ii) the Company has failed after a reasonable period of time to assume such
defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of such Purchaser
Party, in which case the Company shall be responsible for the reasonable fees
and expenses of no more than one such separate counsel. The Company will not be
liable to any Purchaser Party under this Agreement (i) for any settlement by a
Purchaser Party effected without the Company’s prior written consent, which
shall not be unreasonably withheld or delayed; or (ii) to the extent, but only
to the extent that a loss, claim, damage or liability is attributable to any
Purchaser Party’s breach of any of the representations, warranties, covenants or
agreements made by such Purchaser Party in this Agreement.

 



 9 

 

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1     Specific Performance; Consent to Jurisdiction; Venue.

 

(a)     The Company and the Purchaser acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof or
thereof, this being in addition to any other remedy to which any of them may be
entitled by law or equity.

 

(b)     All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. The parties agree that venue for any
dispute arising under this Agreement will lie exclusively in the state or
federal courts located in New York County, New York, and the parties irrevocably
waive any right to raise forum non conveniens or any other argument that New
York is not the proper venue. The parties irrevocably consent to personal
jurisdiction in the state and federal courts of the state of New York. The
Company and Purchaser consent to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address in effect
for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing in
this Section 6.1 shall affect or limit any right to serve process in any other
manner permitted by law. THE PARTIES HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.
If either party shall commence an action or proceeding to enforce any provisions
of this Agreement, then the prevailing party in such action or proceeding shall
be reimbursed by the other party for its reasonable attorneys’ fees and other
costs and expenses incurred with the investigation, preparation and prosecution
of such action or proceeding.

 

Section 6.2     Entire Agreement. This Agreements contain the entire
understanding and agreement of the parties with respect to the matters covered
hereby and, except as specifically set forth herein, neither the Company nor
Purchaser make any representation, warranty, covenant or undertaking with
respect to such matters, and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.

 

Section 6.3     Notices. Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon (i) hand delivery at the address designated
below, (ii) delivery by telecopy or facsimile at the number designated below or
(iii) delivery by e-mail at the e-mail address designated below (in each case,
if delivered on a business day during normal business hours where such notice is
to be received), or, in each case, the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the third business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The addresses for such communications shall be:

 

If to the Company: Modsys International Ltd.



6600 LBJ Freeway, Ste 210

Dallas, TX

Attention: Richard Chance

Tel. No.: (206) 395-4152

 



 10 

 

 

If to Purchaser: Columbia Pacific Opportunity Fund, LP



c/o Columbia Pacific Advisors, LLC

1910 Fairview Avenue East, Suite 500

Seattle, WA 98102

Attention: Alex Washburn

Tel. No.: (206) 453-0291

 

Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto pursuant to the
provisions of this Section 6.3.

 

Section 6.4     Amendments and Waivers. No provision of this Agreement may be
amended or waived except in a written instrument signed by the Company and
Purchaser. Any amendment or waiver effected in accordance with this Section 6.4
shall be binding upon the Purchaser (and its permitted assigns) and the Company.
No waiver by either party of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.

 

Section 6.5     Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.

 

Section 6.6     Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. After the
Closing, the assignment by a party to this Agreement of any rights hereunder
shall not affect the obligations of such party under this Agreement.

 

Section 6.7     No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

Section 6.8     Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.

 

Section 6.9     Survival. The representations and warranties of the Company and
the Purchaser shall survive the execution and delivery hereof and the Closing
hereunder for the applicable statute of limitations period.

 

Section 6.10     Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.

 



 11 

 

 

Section 6.11     Severability. The provisions of this Agreement are severable
and, in the event that any court of competent jurisdiction shall determine that
any one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.

 

Section 6.12     Further Assurances. From and after the date of this Agreement,
upon the request of the Purchaser or the Company, the Company and the Purchaser
shall execute and deliver such instruments, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.

 

Section 6.13     Waiver of Conflicts. Each party to this Agreement acknowledges
that Cooley LLP (“Cooley”), outside general counsel to the Company, has in the
past performed and is or may now or in the future represent Purchaser or its
affiliates in matters unrelated to the transactions contemplated by this
Agreement (the “Financing”), including representation of Purchaser or its
affiliates in matters of a similar nature to the Financing. The applicable rules
of professional conduct require that Cooley inform the parties hereunder of this
representation and obtain their consent. Cooley has served as outside general
counsel to the Company and has negotiated the terms of the Financing solely on
behalf of the Company. The Company and Purchaser hereby (a) acknowledge that
they have had an opportunity to ask for and have obtained information relevant
to such representation, including disclosure of the reasonably foreseeable
adverse consequences of such representation; (b) acknowledge that with respect
to the Financing, Cooley has represented solely the Company, and not Purchaser
or any stockholder, director or employee of the Company or Purchaser; and
(c) gives its informed consent to Cooley’s representation of the Company in the
Financing.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 13 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

  MODSYS INTERNATIONAL LTD.         By: /s/ Richard T. Chance   Name: Richard T.
Chance   Title: CFO         COLUMBIA PACIFIC OPPORTUNITY FUND, LP         By:
/s/ Alex Washburn   Name: Alex Washburn   Title: Manager

 

 

14

 

